 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MYCHAEL TYRONE SHANNON,                           No. 2:17-CV-1084-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    RALPH DIAZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (ECF

19   No. 32) to file an amended complaint. Good cause appearing therefor, the request is granted.

20   Plaintiff shall file a second amended complaint within 30 days of the date of this order. Plaintiff

21   is warned that failure to file a second amended complaint within the time provided may result in

22   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

23   See Local Rule 110.

24                  IT IS SO ORDERED.

25

26   Dated: May 7, 2019
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
